EXHIBIT 10.07


PURCHASE AND SALE AGREEMENT

                THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed
as of February 7, 2006 (the “Execution Date”), by and between AMLI at Castle
Creek, L.P., a Delaware limited partnership, and AMLI Residential Properties
L.P., a Delaware limited partnership (together, “Seller”), and NTS Realty
Holdings Limited Partnership, a Delaware limited partnership (“Buyer”).


W I T N E S S E T H:

                In consideration of the mutual covenants and agreements set
forth herein Seller and Buyer agree as follows:


ARTICLE 1 - DEFINITIONS

                As used herein, the following terms shall have the following
meanings:

                “business day” shall mean any day other than Saturday, Sunday,
any Federal holiday, or any holiday in the State of Indiana. If any period
expires on a day which is not a business day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a business day, such period shall expire on or be extended to, as the
case may be, the next succeeding business day.

                “Buyer’s Reports” shall mean the results of any examinations,
inspections, investigations, tests, studies, analyses, appraisals, evaluations
and/or investigations prepared by or for or otherwise obtained by any Buyer’s
Representatives in connection with Buyer’s Due Diligence.

                “Buyer’s Representatives” shall mean Buyer and any officers,
directors, employees, agents, representatives and attorneys of Buyer.  

                “Closing” shall mean the closing of the Transaction.

                “Closing Date” shall mean March 23, 2006.

                “Closing Documents” shall mean all documents and instruments
executed and delivered by Buyer or Seller pursuant to the terms of this
Agreement in connection with the Closing, including (without limitation) the
documents and instruments required pursuant to the terms of Article 7.

                “Confidential Materials” shall mean any records or files
(whether in a printed or electronic format) that consist of or contain any of
the following: attorney or accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in each respective Seller, or any of their respective
affiliates and correspondence between or among such parties; or other
information in the possession or control of Seller, each Seller’s respective
property manager or any direct or indirect owner of any beneficial interest in
each respective Seller which such party deems proprietary or confidential.

                “Contracts” shall mean those service, supply, maintenance, and
utility agreements, equipment leases, and other contracts and agreements
relating to the Real

--------------------------------------------------------------------------------

Property and the Personal Property that are identified in Exhibit B attached
hereto and incorporated herein by this reference, together with any additional
contracts and agreements entered into in accordance with the terms of Section
10.2 hereof, as the same may be modified or terminated in accordance with the
terms of Section 10.2.

                “Deposit” shall mean the sum(s) to be deposited by Buyer in
accordance with the terms of Section 3.1 hereof.

                “Documents” shall mean the documents and instruments applicable
to the Property or any portion thereof that any of the Seller Parties deliver or
make available to any Buyer’s Representatives prior to Closing or which are
otherwise obtained by any Buyer’s Representatives prior to Closing, including
(without limitation) the Title Commitment, the Survey, the Title Documents, the
Property Documents, the Financial Data and any Rent Roll.

                “Due Diligence” shall mean examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations with respect to the Property, including (without limitation)
examination and review of title matters, applicable land use and zoning Laws and
other Laws applicable to the Property, the physical condition of the Property,
and the economic status of the Property.

                “Due Diligence Period” shall mean the period commencing on the
Letter Date and expiring at 5:00 p.m. EST on February 25, 2006.

                “Financial Data” shall mean unaudited income statements relating
to the operation of the Property for calendar years 2003, 2004 and 2005 and year
to date 2006.

                “Intangible Property” shall mean, collectively, Seller’s
interest in and to all of the following, if and only to the extent the same may
be assigned or quitclaimed by Seller: (i) the Contracts, to the extent that the
same are in effect as of the Closing Date, (ii) any licenses, permits and other
written authorizations necessary for the use, operation or ownership of the Real
Property, (iii) any guaranties and warranties in effect with respect to any
portion of the Real Property or the Personal Property as of the Closing Date,
and (iv) the right to use the name Castle Creek and Lake Clearwater in
connection with the Real Property, but specifically excluding any trademarks,
logos, trade colors, service marks, and trade names of Seller, including all
derivations of the name “AMLI”.

                “Laws” shall mean all municipal, county, state or federal
statutes, codes, ordinances, laws, rules or regulations applicable to the
Property.

                “Leases” shall mean all leases of all or any part of the Real
Property in effect on the Closing Date and identified in the Assignment of
Leases (as that term is defined in Section 7.3 hereof).

                “Letter Date” shall mean January 26, 2006, the date on which the
letter of intent with regard to this Transaction was executed by Seller and
Buyer.

                “Liabilities” shall mean any and all claims, demands,
liabilities, damages, obligations, fines, penalties, costs and expenses,
including (without limitation) reasonable attorneys’fees and disbursements.

--------------------------------------------------------------------------------

                “Major Damage/Condemnation” shall mean:

                          (a)    any condemnation or eminent domain proceeding
that occurs after the Execution Date, if and only if the portion of the Real
Property that is the subject of such proceedings has a value in excess of Five
Hundred Thousand Dollars ($500,000.00) for the Real Property known as AMLI at
Castle Creek or Five Hundred Thousand Dollars ($500,000.00) for the Real
Property known as AMLI at Lake Clearwater, as reasonably determined by Buyer;
and

                          (b)    any damage or destruction that occurs after the
Execution Date, if and only if either (i) the damage or destruction is an
uninsured casualty, unless Seller, in its sole and absolute discretion, elects
to give Buyer a credit at Closing for the cost of repair or restoration, which
cost shall be agreed to (if at all) within the ten (10) business day period
within which Buyer may terminate this Agreement pursuant to Section 12.1, or
(ii) the portion of the Real Property or Personal Property that is damaged or
destroyed has a cost of repair that is in excess of Five Hundred Thousand
Dollars ($500,000.00) for the Real Property known as AMLI at Castle Creek or
Five Hundred Thousand Dollars ($500,000.00) for the Real Property known as AMLI
at Lake Clearwater, as reasonably determined by Buyer.

                “Owner’s Title Policy” shall mean an ALTA owner’s title
insurance policy in the amount of the Purchase Price.

                “Permitted Exceptions” shall mean and include all of the
following: (a) applicable zoning, building and land use laws, ordinances, rules
and regulations, (b) the lien of non-delinquent taxes and assessments, (c) any
matters caused by any Buyer’s Representative, (d) the rights of the tenants
under the Leases, (e) all matters enumerated in Schedule B of the Title
Commitment and all matters shown on the Survey other than those matters
specified in Section 4.2 which Seller is obligated to satisfy at Closing and
those Title Objections which Seller has elected in writing to Remove as provided
in Section 4.2, and (f) any easement, restriction, covenant, agreement, or other
matter affecting title to the Property executed by Seller after the date hereof
with the approval (or deemed approval) of Buyer as provided in Section 4.2.

                “Personal Property” shall mean, collectively, (a) the machinery,
equipment and other tangible personal property owned by Seller that is located
on the Real Property and described in Exhibit C attached hereto and made a part
hereof, and (b) all records and files of Seller relating to the operation and
maintenance of the Real Property or to the Leases, but specifically excluding
from the items described in clause (b) any Confidential Materials, all invoices,
cancelled checks and bank statements relating to any period prior to the Closing
Date, tax records of Seller and any computer software that is licensed to
Seller.

                “Property” shall mean, collectively, the Real Property, the
Personal Property, Seller’s interest as landlord in all Leases, and the
Intangible Property.

                “Property Documents” shall mean, collectively, the Leases and
the Contracts.

                “Purchase Price” shall mean the sum of Fifty Million and One
Dollars ($50,000,001.00), which Purchase Price shall be reasonably allocated
between that part of the Property comprising the assets associated with AMLI at
Castle Creek and that part of the Property comprising the assets associated with
AMLI at Lake Clearwater by written agreement of the parties prior to Closing.

--------------------------------------------------------------------------------

                “Real Property” shall mean those certain parcels of real estate
commonly known, respectively, as AMLI at Castle Creek and AMLI at Lake
Clearwater, and legally described in Exhibit A attached hereto and incorporated
herein by this reference, together with all buildings, improvements and fixtures
located thereon and all right, title and interest, if any, that Seller may have
in and to all rights, privileges and appurtenances pertaining thereto including
all of Seller’s right, title and interest, if any, in and to all rights-of-way,
open or proposed streets, alleys, easements, strips or gores of land adjacent
thereto; provided, however, that in the event of any condemnation that occurs
after the date hereof, the term “Real Property” shall not include any of the
foregoing that is taken as a result of any such condemnation proceeding.

                “Remove” with respect to any Title Objection shall mean that
Seller shall release, correct or satisfy or cause the Title Company to
affirmatively insure over (as applicable) such Title Objection at or prior to
Closing.

                “Rent Roll” shall mean the rent roll with respect to the Real
Property identifying (a) each tenant of the Real Property, (b) such tenant’s
respective leased premises, (b) the termination date of such tenant’s Lease,
(c) the tenant’s rent obligation, (e) the unapplied portion of such tenant’s
security or other deposit, (f) the date to which rent is collected and
(g) whether such tenant is in default under its Lease. The Rent Roll shall be
certified as being true and correct to Seller’s knowledge.

                “Seller Parties” shall mean and include, collectively, (a)
Seller, (b) its attorneys, (c) Seller’s Broker, (d) each Seller’s respective
property manager, (e) any direct or indirect owner of any beneficial interest in
each respective Seller, and (f) the respective officers, directors, employees,
or agents of each respective Seller, each Seller’s respective property manager
or any direct or indirect owner of any beneficial interest in each respective
Seller.

                “Seller’s Broker” shall mean Tikijian Associates.

                “Seller’s knowledge” or words of similar import shall refer only
to the current actual (as opposed to implied or constructive) knowledge of
(a) Fred Shapiro, the Senior Vice President/Acquisitions, (b) Christine Eash,
the Regional Vice President, (c) Matthew Jones, the Regional Manager, and
(d) the respective on-site property managers of AMLI at Castle Creek and AMLI at
Lake Clearwater, as to each such respective property only (the “Knowledge
Parties”) and shall not be construed to refer to the knowledge of any other
Seller Party or to impose or have imposed upon any Knowledge Party any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of any Knowledge
Party arising out of any of the Seller’s Warranties.

                “Seller’s Warranties” shall mean Seller’s representations and
warranties set forth in Section 9.2 and as remade by Seller as of the Closing
Date, as such representations and warranties may be modified or waived or deemed
waived by Buyer pursuant to the terms of this Agreement.

                “Survey” shall mean (a) for AMLI at Castle Creek, the ALTA/ACSM
Land Title survey prepared by American Consulting, Inc., as Job No. 2005.1115,
dated December 28, 2005 and certified by Edward J. Sweetland, Registered Land
Surveyor #29900000, and (b) as to AMLI at Lake Clearwater, the ALTA/ACSM Land
Title survey prepared by American Consulting, Inc., as Job No. 2005.1116, dated
December 28, 2005, and certified by Bryan J.

--------------------------------------------------------------------------------

Moll, Professional Land Surveyor #20500012, copies of which have been delivered
to Buyer by Seller.

                “Title Commitment” shall mean (a) for AMLI at Castle Creek, the
commitment to issue an owner’s policy of title insurance dated October 14, 2005,
issued by the Title Company as Commitment No. NCS-205292-CHI 1, and (b) as to
AMLI at Lake Clearwater, the commitment to issue an owner’s policy of title
insurance dated October 28, 2005, issued by the Title Company as Commitment No.
NCS-205301-CHI 1, copies of which have been delivered to Buyer by Seller.

                “Title Company” shall mean First American Title Insurance
Company.

                “Title Documents” shall mean all documents referred to in
Schedule B of the Title Commitment as exceptions to coverage.

                “Title Objections” shall mean any exceptions to coverage
enumerated in Schedule B of the Title Commitment and any matters shown on the
Survey to which Buyer timely objects in accordance with the terms of
Section 4.2.

                “Transaction”shall mean the transaction contemplated by this
Agreement.


ARTICLE 2 - SALE OF PROPERTY

                Seller agrees to sell, transfer and assign, and Buyer agrees to
purchase, accept and assume, subject to the terms and conditions set forth in
this Agreement and the Closing Documents, all of Seller’s right, title and
interest in and to the Property.


ARTICLE 3 - PURCHASE PRICE

                In consideration of the sale of the Property to Buyer, Buyer
shall pay to Seller the Purchase Price as follows:

                3.1     Earnest Money Deposit. Within three (3) business days
after the Execution Date, and as a condition precedent to the effectiveness of
this Agreement, Buyer shall deposit in escrow with the Title Company by wire
transfer or other immediately available funds the sum of Three Hundred Thousand
Dollars ($300,000) (the “Initial Deposit”). If Buyer has not terminated this
Agreement on or before the expiration of the Due Diligence Period as permitted
herein, Buyer shall, on the first business day following the expiration of the
Due Diligence Period, deposit an additional Six Hundred Thousand Dollars
($600,000) (the “Additional Deposit”) in escrow with the Title Company by wire
transfer or other immediately available funds. The Initial Deposit and the
Additional Deposit, as and when made as required herein, shall be referred to
collectively as the “Deposit.” The Deposit shall be applied against the Purchase
Price on the Closing of this Transaction and shall otherwise be held and
delivered by the Title Company in accordance with the provisions of Article 13.
If Buyer fails timely to make the Initial Deposit as provided herein, Buyer
shall be deemed to have elected to terminate this Agreement, and Seller and
Buyer shall have no further liability hereunder except for obligations which by
the express terms of this Agreement survive the termination of this Agreement.
If Buyer fails to make the Additional Deposit as and when required herein,
Seller may enforce Buyer’s obligation to make the Additional Deposit and sue to
collect the same from Buyer, notwithstanding Seller’s termination of this
Agreement and receipt of the Initial Deposit pursuant to the following Section
11.1. Buyer acknowledges and agrees that if it has not terminated this Agreement
as of the expiration of the Due Diligence Period, Buyer’s obligation to

--------------------------------------------------------------------------------

make the Additional Deposit shall expressly survive any later termination of
this Agreement by Seller for Buyer’s default.

                3.2     Cash at Closing. On the Closing of this Transaction,
Buyer shall (a) pay to Seller by wire transfer or other immediately available
funds an amount equal to the balance of the Purchase Price plus and/or minus (as
applicable) the Deposit and any other credits, reductions or prorations for
which this Agreement provides, and (b) cause the Title Company to simultaneously
pay the Deposit to Seller by wire transfer or other immediately available funds.


ARTICLE 4 - TITLE TO REAL PROPERTY

                4.1     Title to Real Property. Seller has heretofore provided
Buyer with a copy of the Survey, the Title Commitment, and copies of all Title
Documents.

                4.2     Title Objections. Prior to the expiration of the Due
Diligence Period, Buyer shall give Seller written notice of any Title
Objections. Seller shall notify Buyer in writing within five (5) business days
after receipt of Buyer’s notice of Title Objections (but, in any event, prior to
the Closing Date) whether Seller elects to Remove the same. Failure of Seller to
notify Buyer in writing within such five (5) business day period shall be deemed
an election by Seller on the last day of such period not to Remove such Title
Objections. If Seller elects not to Remove one or more Title Objections, then
Buyer may either (a) terminate this Agreement by written notice to Seller given
within five (5) business days after Seller’s election (but in any event prior to
the Closing Date), in which event the Title Company shall (i) pay Twenty-five
Thousand Dollars ($25,000.00) of the Deposit to Seller and (ii) refund the
balance of the Deposit to Buyer, and thereafter Seller and Buyer shall not have
any further liability hereunder except for obligations which by the express
terms of this Agreement survive the termination of this Agreement, or (b) waive
such Title Objections and proceed to Closing. Failure of Buyer to terminate this
Agreement within such five (5) business day period shall be deemed an election
by Buyer to waive such Title Objections and proceed to Closing. Any such Title
Objection so waived (or deemed waived) by Buyer shall be deemed to constitute a
Permitted Exception, and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price.

                Notwithstanding the foregoing, Seller shall be obligated to
satisfy (or in the case of mechanics’liens, insure over at Seller’s cost) at
Closing all (a) mortgages and security interests encumbering the Property,
(b) mechanics’ liens or notices thereof relating to work performed at the
request of any Seller Parties, and (c) liens for delinquent real estate taxes
and assessments, and Buyer shall not be obligated to identify the same as a
Title Objection.

                If this Agreement is not terminated by Buyer in accordance with
the provisions hereof, Seller shall, at Closing, Remove or cause to be Removed
any Title Objections which Seller elected in writing to Remove as provided above
and any other matters which Seller is obligated to satisfy under this
Section 4.2. Seller shall be entitled to a reasonable adjournment of the Closing
(not to exceed ninety (90) days) for the purpose of the Removal of any Title
Objections which Seller has elected in writing to Remove or other matters which
Seller is obligated to satisfy under this Section 4.2.

                From and after the Letter Date, Seller shall not execute any
easement, restriction, covenant, agreement or other matter affecting title to
the Property other than Leases entered into by Seller in the ordinary course of
business and except for the deeds contemplated by Section 15.17, unless Buyer
has received a copy thereof and has approved the same in

--------------------------------------------------------------------------------

writing. If Buyer fails to object in writing to any such proposed instrument
within five (5) business days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed instrument. Buyer’s consent shall
not be unreasonably withheld, conditioned or delayed with respect to any such
instrument.

                4.3      Title Insurance. At Closing, Seller shall cause the
Title Company to issue the Owner’s Title Policy to Buyer insuring that fee
simple title to the Real Property is vested in Buyer subject only to the
Permitted Exceptions, which Owner’s Title Policy shall include a 3.1 zoning
endorsement at Seller’s expense. Buyer shall be entitled to request that the
Title Company provide such other endorsements to the Owner’s Title Policy as
Buyer may reasonably require, provided that (a) such endorsements shall be at
Buyer’s cost and shall impose no additional liability on Seller, (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such endorsements and, if Buyer is unable to obtain such endorsements,
Buyer shall nevertheless be obligated to proceed to close the Transaction
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Buyer’s request; provided, however, nothing
herein shall be deemed to preclude Buyer from terminating this Agreement on or
before the expiration of the Due Diligence Period in the event the Title Company
will not agree to issue any endorsement requested or desired by Buyer.


ARTICLE 5 - BUYER’S DUE DILIGENCE/AS IS SALE

                5.1     Buyer’s Due Diligence. Seller has heretofore provided
Buyer with (a) a Rent Roll with respect to those Leases in effect as of the last
day of the calendar month preceding the Letter Date, and (b) the Financial Data.
In addition, during the Due Diligence Period (a) Seller will make or cause to be
made available to Buyer for copying, at Buyer’s sole cost and expense, the
Leases and Contracts and any other on-site property files of Seller and Seller’s
property manager (other than Confidential Materials) and (b) will allow Buyer’s
Representatives and Buyer’s consultants and contractors (collectively, the
“Entering Parties”) access to the Real Property upon reasonable prior notice at
reasonable times for the purpose of conducting physical tests and inspections of
the Real Property, provided (i) such access does not interfere with the
operation of the Real Property or the rights of tenants; (ii) Buyer shall
coordinate with Seller and Seller’s property manager prior to each entry on the
Real Property by any Entering Parties; (iii) the Entering Parties shall not
contact any tenant; (iv) after the expiration of the Due Diligence Period,
Buyer’s Representatives shall not be permitted to perform any further testing or
other physical evaluation of the Real Property; and (v) Seller or its designated
representative shall have the right to be present during any physical testing of
the Real Property and the right to review the scope of the work for any invasive
physical tests prior to the performance of such tests by Buyer or its
contractors or consultants. Buyer shall address or cause its contractors or
consultants to address all reasonable concerns expressed by Seller with respect
to such work scope or the manner of the performance of such tests. Buyer shall
deliver copies of all Buyer’s Reports to Seller promptly following receipt
thereof by Buyer. Upon the completion of any tests or inspections, Buyer shall
immediately return the Real Property to the condition existing prior to such
tests and inspections. Prior to such time as any Entering Parties enter the Real
Property, Buyer shall (i) obtain and cause each of its consultants or
contractors to obtain a policy of commercial general liability insurance with
limits of not less than $1,000,000 combined single limit for personal injury and
property damage, which policy of insurance shall name Seller and Seller’s
property managers as additional insureds and shall be issued by an insurance
company reasonably acceptable to Seller, and (ii) provide Seller with a
certificate of insurance evidencing such insurance policy, which certificate
shall provide for ten

--------------------------------------------------------------------------------

(10) days prior written notice to Seller of cancellation or material change in
such insurance policy.

                All such tests and inspections of the Real Property shall be at
Buyer’s sole expense and shall be in accordance with applicable Laws. Buyer
shall cause each of Buyer’s Representatives to be aware of the terms of this
Agreement as it relates to the conduct of Buyer’s Due Diligence and the
obligations of such parties hereunder.

                Buyer, for itself and on behalf of all other Entering Parties,
hereby waives and releases Seller and each of the Seller Parties from all claims
resulting directly or indirectly from the entrance upon or inspection of the
Real Property by any Entering Parties, including claims caused by or alleged to
be caused by the negligence of any Seller Parties (other than the sole
negligence or willful misconduct of any Seller Parties). This waiver and release
shall survive the termination of this Agreement or the Closing (as applicable).

                5.2     As Is Sale. Buyer acknowledges and agrees as follows:
(a) during the Due Diligence Period, Buyer shall conduct such Due Diligence as
Buyer shall deem necessary or appropriate; (b) except for Seller’s Warranties,
the Property shall be sold, and Buyer shall accept possession of the Property on
the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS,” and Buyer for itself and
to the extent permitted by law for its successors and assigns hereby waives,
releases and discharges Seller from any Liabilities caused by, arising out of or
related to the condition of the Property and covenants not to sue Seller for any
Liabilities caused by, arising out of, or related to the condition of the
Property; (c) except for Seller’s Warranties, none of the Seller Parties have or
shall be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to the Property, any matter set forth, contained or addressed
in the Documents (including, but not limited to, the accuracy and completeness
thereof) or the results of Buyer’s Due Diligence; and (d) Buyer shall
independently confirm to its satisfaction all information that it considers
material to its purchase of the Property or the Transaction. The terms of this
Section 5.2 shall survive the Closing.

                5.3     Termination of Agreement During Due Diligence Period. If
Buyer, in its sole and absolute discretion, is not satisfied with the results of
its Due Diligence during the Due Diligence Period, Buyer may terminate this
Agreement by written notice to Seller given at any time prior to the expiration
of the Due Diligence Period, in which event, the Title Company shall (i) pay
Twenty-five Thousand Dollars ($25,000.00) of the Deposit to Seller and
(ii) refund the balance of the Deposit to Buyer and thereafter Seller and Buyer
shall not have any liability hereunder except for obligations which by the
express terms of this Agreement survive the termination of this Agreement. In
the event Buyer fails to terminate this Agreement prior to the expiration of the
Due Diligence Period, Buyer shall be deemed to have waived its rights to
terminate this Agreement in accordance with this Article 5. Buyer and Seller
each acknowledge and agree that Buyer shall have no additional period after the
expiration of the Due Diligence Period to conduct further Due Diligence.


ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

                The following adjustments and prorations shall be made at
Closing:

                6.1     Rent. All rents payable under the Leases and collected
by Seller prior to the Closing Date shall be prorated between Seller and Buyer
as of the day prior to the Closing Date. Seller shall be entitled to such rents
attributable to any period to but not including the

--------------------------------------------------------------------------------

Closing Date. Buyer shall be entitled to such rents attributable to any period
on and after the Closing Date. Rents not collected as of the Closing Date shall
not be prorated at the time of Closing.

                After Closing, Buyer shall make a good faith effort to collect
on Seller’s behalf any rents for any period prior to the Closing Date and not
collected as of the Closing Date and to tender the same to Seller upon receipt;
provided, however, that all rents collected by Buyer on or after the Closing
Date shall first be applied to all amounts due Buyer under the applicable Lease
at the time of collection (i.e., current rents and any rents owed to Buyer for
any period prior to Buyer’s receipt of payment from the tenant) with the balance
(if any) payable to Seller, but only to the extent of amounts actually due
Seller. Buyer shall not have an exclusive right to collect the rents due Seller
and any other amounts due Seller under the Leases, and Seller hereby retains its
rights to pursue claims against any tenant under the Leases or other party for
sums due with respect to any period prior to the Closing Date; provided,
however, that with respect to any legal proceedings against any tenant under a
Lease, Seller (a) shall be required to notify Buyer in writing of its intention
to commence or pursue such legal proceedings; (b) shall only be permitted to
commence or pursue any legal proceedings after the date which is sixty (60) days
after Closing; and (c) shall not be permitted to commence or pursue any legal
proceedings seeking eviction of such tenant or the termination of any Lease. The
terms of this Section 6.1 shall survive the Closing.

                6.2     Security Deposits. Buyer shall receive a credit against
the Purchase Price at Closing in an amount equal to all unapplied security or
other deposits held by Seller under the Leases as of the Closing Date.

                6.3     Real Estate and Personal Property Taxes. Buyer assumes
and agrees to pay so much of the real estate taxes and personal property taxes
in respect of the Property assessed for and first becoming a lien during the
calendar year in which Closing occurs (the “Current Year Taxes”) as shall be
allocable to Buyer by proration (based upon the number of days in such calendar
year on and after the Closing Date). Seller shall pay (i) all delinquent real
estate taxes and personal property taxes, (ii) both installments of real estate
taxes and personal property taxes payable during the calendar year in which
Closing occurs and (iii) so much of the Current Year Taxes as shall be allocable
to Seller by proration (based upon the number of days in such calendar year
prior to the Closing Date). Any such taxes which are payable in the calendar
year in which Closing occurs but are not due and payable at the time of Closing
and the portion of the Current Year Taxes not assumed by Buyer hereunder shall
be allowed to Buyer as a credit against the Purchase Price at Closing. If the
tax rate and/or assessed value for real estate taxes or personal property taxes
which are payable in the calendar year in which Closing occurs but are not yet
due and payable at the time of Closing and/or the Current Year Taxes have not
been set at the Closing Date, the present tax rate and assessed value shall be
used for the purposes of making the adjustments at Closing under this paragraph,
and Seller shall not be further liable for such taxes.

                6.4     Special Assessments. Seller shall pay all installments
of special assessments due and payable prior to the Closing Date, and Buyer
shall pay all installments of special assessments due and payable on and after
the Closing Date; provided, however, that if Seller may elect to pay any special
assessment either immediately or under a payment plan with interest, Seller may
elect to pay under a payment plan, which election shall be binding on Buyer.

--------------------------------------------------------------------------------

                6.5      Property Operating Expenses. Operating expenses for the
Property shall be prorated as of 12:01 a.m. on the Closing Date. Seller shall
pay all utility charges and other operating expenses attributable to the
Property to but not including the Closing Date (except for those utility charges
and operating expenses payable by tenants in accordance with the Leases), and
Buyer shall pay all utility charges and other operating expenses attributable to
the Property on or after the Closing Date. To the extent that the amount of
actual consumption of any utility services is not determined prior to the
Closing Date, a proration shall be made at Closing based on the last available
reading, and post-closing adjustments between Buyer and Seller shall be made
within thirty (30) days after the date that actual consumption for such
pre-closing period is determined, which obligation shall survive the Closing.
Seller shall not assign to Buyer any deposits which Seller has with any of the
utility or service companies servicing the Property. Buyer shall arrange with
such companies to have accounts opened in Buyer’s name beginning at 12:01 a.m.
on the Closing Date.

                6.6     Prepaid Expenses. Buyer shall reimburse Seller at
Closing for all prepaid expenses relating to the Property which were paid
pursuant to Contracts to be assigned to Buyer pursuant to this Agreement to the
extent attributable to the period commencing on the Closing Date or thereafter.

                6.7     Closing Costs. Seller shall pay the following costs and
expenses associated with the Transaction: (a) all premiums and charges of the
Title Company for the Title Commitment and the Owner’s Title Policy, including a
3.1 zoning endorsement (but excluding all other endorsements requested by
Buyer), (b) the cost of endorsements obtained by Seller to Remove Title
Objections which Seller has elected in writing to Remove as provided in
Section 4.2 or mechanics’ liens which Seller is obligated to satisfy at Closing
under Section 4.2, (c) the cost of the Survey, (d) one-half the fee of the Title
Company for closing this Transaction, and (e) the commission due Seller’s
Broker.

                Buyer shall pay (a) all charges of the Title Company for
endorsements requested by Buyer (other than a 3.1 zoning endorsement),
(b) one-half of the fee of the Title Company for closing this Transaction,
(c) all costs of Buyer’s Due Diligence, (d) all costs and expenses related to
any financing to be obtained by Buyer (including any cost of a mortgagee title
policy) and (e) all recording and filing fees for recording/filing the deed and
other documents transferring the Property to Buyer.

                The obligations of the parties under this Section 6.7 shall
survive the termination of this Agreement or the Closing (as applicable).

                6.8     Delayed Adjustment; Delivery of Operating and Other
Financial Statements. If at any time following the Closing Date, the amount of
an item listed in this Article 6 shall prove to be incorrect (whether as a
result of an error in calculation or a lack of complete and accurate information
as of the Closing), the party owing money as a result of such error or
adjustment shall promptly pay to the other party the sum necessary to correct
such error or make such adjustment upon receipt of proof of the same, provided
that such proof is received by the party from whom payment is to be made on or
before ninety (90) days after Closing. Seller and Buyer shall cooperate in
providing information reasonably requested by the other to determine whether any
delayed adjustment is necessary. The provisions of this Section 6.8 shall
survive the Closing.

--------------------------------------------------------------------------------


ARTICLE 7 - CLOSING

                Buyer and Seller hereby agree that the Transaction shall be
consummated as follows:

                7.1     Closing Date. Closing shall occur on the Closing Date no
later than 2:00 p.m. EST at the offices of the Title Company located at 101 West
Ohio, Suite 1100, Indianapolis, Indiana. Time is of the essence with respect to
the Closing.

                7.2     Payment of Purchase Price. Subject to all other terms
and conditions of this Agreement, Buyer agrees to pay the amount specified in
Section 3.2 by delivery of the same to the Title Company no later than 2:00 p.m.
EST on the Closing Date. In the event the Title Company has not received the
payment specified in Section 3.2 from Buyer by 2:00 p.m. EST on the Closing
Date, Seller shall have the right to extend the Closing to the next business day
following such date, in which event the proration and adjustments under
Article 6 shall be recomputed as of such extended Closing Date. Notwithstanding
the foregoing, Seller shall have the right to terminate this Agreement at any
time if the payment specified in Section 3.2 is not received by the Title
Company from Buyer on the Closing Date.

                7.3     Seller’s Closing Deliveries. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied and subject to
all other terms and conditions of this Agreement, at Closing each Seller shall
deliver or cause to be delivered the following documents with respect to the
respective Property owned by it:

                          (a)    Deed. A deed in the form of Exhibit D attached
hereto and incorporated herein by this reference (“Deed”) executed and
acknowledged by such Seller.

                          (b)    Bill of Sale. A bill of sale in the form of
Exhibit E attached hereto and incorporated herein by this reference (“Bill of
Sale”) executed by such Seller.

                          (c)    Rent Roll. A Rent Roll with respect to those
Leases in effect on the date five (5) days prior to the Closing Date.

                          (d)    Assignment of Tenant Leases. An assignment and
assumption of the Leases, in the form of Exhibit F attached hereto and
incorporated herein by this reference (“Assignment of Leases”) executed by such
Seller.

                          (e)    Assignment of Intangible Property. An
assignment and assumption of the Intangible Property in the form of Exhibit G
attached hereto and incorporated herein by this reference (“Assignment of
Intangible Property”) executed by such Seller.

                          (f)    Notice to Tenants. A single letter in the form
of Exhibit H attached hereto and incorporated herein by this reference (“Notice
to Tenants”), executed by such Seller, duplicate copies of which shall be sent
by such Seller after Closing to each tenant under the Leases.

                          (g)    Non-Foreign Person Affidavit. A non-foreign
person affidavit in the form of Exhibit I attached hereto and incorporated
herein by this reference, executed and acknowledged by such Seller.

--------------------------------------------------------------------------------

                          (h)    Closing Certificate. A certificate executed by
such Seller remaking Seller’s representations and warranties set forth in
Section 9.2 as of the Closing Date, subject, however, to the provisions of
Section 9.3.

                          (i)    Vendor's Affidavit. A vendor's affidavit in the
form of Exhibit J attached hereto and incorporated herein by reference executed
by such Seller.

                          (j)    Disclosure of Sales Information. A disclosure
of sales information form (State form 46021) (the “Disclosure Form”) executed by
such Seller.

                          (k)    Declaration. The declaration required by Ind.
Code 36-2-7.5-5(a) executed by the preparer of the Deed.

                          (l)    Evidence of Authority. Documentation to
establish to Buyer’s reasonable satisfaction the due authorization of each
Seller’s sale of the Property and the authority of the signatory to this
Agreement and the documents delivered by such Seller pursuant to this
Section 7.3 to execute the same on behalf of Seller.

                          (m)    Closing Statement. Seller’s closing statement
executed by Seller.

                          (n)    Other Documents. Such other documents as may be
agreed upon by Buyer and Seller to consummate this Transaction.

                          (o)    Keys and Original Documents. Keys to all locks
on the Real Property in Seller’s or Seller’s building manager’s possession and
originals or, if originals are not available, copies of all of the Property
Documents, to the extent not previously delivered to Buyer.

                7.4     Buyer's Closing Deliveries. At the Closing, Buyer shall
deliver or cause to be delivered the following:

                          (a)    Purchase Price. The Purchase Price, as adjusted
for prorations and other adjustments to be made pursuant to Article 6, plus any
other amounts required to be paid by Buyer at Closing.

                          (b)    Assignment of Leases. The Assignment of Leases
executed by Buyer.

                          (c)    Assignment of Intangible Property. The
Assignment of Intangible Property executed by Buyer.

                          (d)    Notice to Tenants. The Notice to Tenants
executed by Buyer.

                          (e)    Disclosure Form. The Disclosure Form executed
by Buyer.

                          (f)    Closing Certificate. A certificate executed by
Buyer remaking Buyer’s representations and warranties set forth in Section 9.1
as of the Closing Date.

                          (g)    Evidence of Authority. Documentation to
establish to Seller’s reasonable satisfaction the due authorization of Buyer’s
acquisition of the Property and the

--------------------------------------------------------------------------------

authority of the signatory to this Agreement and the Closing Documents required
to be executed by Buyer to execute the same on behalf of Buyer.

                          (h)    Closing Statement. Buyer’s closing statement
executed by Buyer.

                          (i)    Other Documents. Such other documents as may be
agreed upon by Seller and Buyer to consummate the Transaction.


ARTICLE 8 - SELLER’S CONDITION TO CLOSING

                Seller’s obligation to close the Transaction is conditioned upon
Seller obtaining all internal approvals of the Transaction within five (5)
business days after the Execution Date. In the event this condition shall not be
satisfied, Seller may terminate this Agreement by written notice to Buyer given
within three (3) business days after the expiration of said five (5) business
day period, in which event (a) the Title Company shall refund the Deposit to
Buyer and (b) thereafter Seller and Buyer shall not have any liability hereunder
except obligations which by the express terms of this Agreement survive the
termination of this Agreement. The Closing Date shall be extended, if necessary,
to provide for the eight (8) business day period (in the aggregate) provided for
in this Article 8.


ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

                9.1      Buyer's Warranties. As of the Execution Date, Buyer
represents and warrants to Seller as follows:

                          (a)    Buyer’s Authorization. Buyer (i) is duly
organized, validly existing and in good standing under the Laws of its
respective state of organization and, to the extent required by Law, the State
of Indiana, (ii) is authorized to consummate the Transaction and fulfill all of
its obligations hereunder and under the Closing Documents to be executed by
Buyer, and (iii) has all necessary power to execute and deliver this Agreement
and all Closing Documents to be executed by Buyer and to perform Buyer’s
obligations hereunder and thereunder. This Agreement and Closing Documents to be
executed by Buyer have been duly authorized by all requisite partnership,
corporate, limited liability company or other required action on the part of
Buyer and its general partners or managing members (as applicable) and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
the Closing Documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
Law or any provision of the organizational documents of Buyer or its general
partners or managing member (as applicable) or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which Buyer
or its general partners or managing members (as applicable) are bound.

                          (b)    Buyer’s Financial Condition. No petition has
been filed by or against Buyer under the Federal Bankruptcy Code or any similar
state or federal Law.

                Buyer’s representations and warranties in this Section 9.1 shall
survive the Closing.

                The foregoing representations and warranties of Buyer shall be
remade by Buyer as of the Closing Date.

--------------------------------------------------------------------------------

                9.2     Seller’s Warranties. The representations and warranties
of Seller under this Section 9.2 shall be deemed made by each Seller only as to
its respective authorization or as to matters with respect to the Property owned
by it. In other words, in no event shall (i) AMLI at Castle Creek L.P. be deemed
to have made any representations or warranties as to the authority of AMLI
Residential Properties, L.P. or as to the Property known as AMLI at Lake
Clearwater or (ii) AMLI Residential Properties, L.P. be deemed to have made any
representations or warranties as to the authority of AMLI at Castle Creek L.P.
or the Property known as AMLI at Castle Creek. Subject to the foregoing
limitations, as of the Execution Date, Seller represents and warrants to Buyer
as follows:

                          (a)    Seller’s Authorization. Seller (i) is duly
organized, validly existing and in good standing under the Laws of its
respective state of organization and, to the extent required by Law, the State
of Indiana, (ii) subject to obtaining the approvals described in Article 8, is
authorized to consummate the Transaction and fulfill all of its obligations
hereunder and under the Closing Documents to be executed by Seller, and
(iii) subject to obtaining the approvals described in Article 8, has all
necessary power to execute and deliver this Agreement and the Closing Documents
to be executed by Seller, and to perform Seller’s obligations hereunder and
thereunder. Subject to obtaining the approvals described in Article 8, this
Agreement and the Closing Documents to be executed by Seller have been duly
authorized by all requisite partnership, corporate or other required action on
the part of Seller and its general partner or managing member (as applicable)
and is the valid and legally binding obligation of Seller, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and the Closing Documents to be executed by Seller, nor the
performance of the obligations of Seller hereunder or thereunder will result in
the violation of any Law or any provision of the organizational documents of
Seller or its general partner or managing member (as applicable) and is or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller or its general partner or managing member (as
applicable) are bound.

                          (b)    Seller’s Knowledge Representations. To Seller’s
knowledge:

                                  (i)     Except as listed in Exhibit K attached
hereto, Seller has not received any written notice of any current or pending
litigation against Seller which would, in the reasonable judgment of Seller, if
determined adversely to Seller, materially adversely affect the Property.

                                  (ii)     Seller has not entered into any
contracts or agreements affecting the Property which will be binding upon Buyer
after the Closing other than (i) the Contracts listed in Exhibit B attached
hereto, (ii) the Leases, and (iii) liens, encumbrances, easements, restrictions,
covenants, agreements and other matters of record.

                                  (iii)     Except for violations cured or
remedied on or before the date hereof and except as listed in Exhibit K attached
hereto, Seller has not received any written notice from any governmental
authority of any violation of any zoning Law applicable to the Property.

                                  (iv)     Except as a result of loan
instruments securing a loan that will be paid in full by Seller at or prior to
Closing and except as set forth in Exhibit K attached hereto, the Personal
Property to be transferred to Buyer is free and clear of liens, security
interests and other encumbrances arising by, through or under Seller.

--------------------------------------------------------------------------------

                                  (v)     Seller has not received any notice of
any current or pending assessment for public improvements with respect to the
Real Property which would be due and payable, in whole or in part, after the
Closing Date.

                9.3     General Provisions.

                          (a)    No Representation as to Leases. Seller does not
represent or warrant that any particular Lease will be in force or effect on the
Closing Date or that the tenants will have performed their obligations
thereunder.

                          (b)    Seller's Warranties Deemed Modified. To the
extent that any Buyer's Representatives obtains actual knowledge prior to the
expiration of the Due Diligence Period that Seller’s representations and
warranties set forth in Section 9.2 were inaccurate, untrue or incorrect in any
way as of the Execution Date, (i) Buyer shall provide Seller written notice
thereof within five (5) business days after Buyer’s Representatives obtain such
knowledge and (ii) such representations and warranties shall be deemed modified
for all purposes of this Agreement to reflect the accurate, true or correct
state of facts known to Buyer’s Representatives, and Seller shall have no
liability hereunder for such inaccurate, untrue or incorrect representation or
warranty; provided, however, if such inaccurate, untrue or incorrect
representation or warranty was made by Seller for the purpose of concealing the
actual facts from Buyer, the foregoing provisions of this Section 9.3(b) shall
not apply, and Buyer may pursue its remedies against Seller in accordance with
Section 9.3(e).

                          (c)    Breach of Seller’s Warranties Discovered After
the Due Diligence Period. If after the expiration of the Due Diligence Period
but prior to the Closing any Buyer’s Representatives obtains actual knowledge
that any of Seller’s representations and warranties set forth in Section 9.2
were untrue, inaccurate or incorrect in any respect as of the Execution Date,
Buyer shall give Seller written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing). Buyer, as
its sole remedy, shall have the following rights:

                                  (i)     If any of Seller’s representations or
warranties set forth in Section 9.2 were untrue, inaccurate or incorrect in any
material respect as of the Execution Date, then Buyer may elect either (A) to
waive such misrepresentations and consummate the Transaction without any
reduction of or credit against the Purchase Price and without any liability of
Seller hereunder for such inaccurate, untrue or incorrect representation or
warranty, or (B) to terminate this Agreement by written notice given to Seller
on or before the Closing Date, in which event, (x) the Title Company shall
refund the Deposit to Buyer and (y) thereafter Seller and Buyer shall not have
any further liabilities hereunder except for obligations which by the express
terms of this Agreement survive the termination of this Agreement.

                                  (ii)     If any of Seller’s representations
and warranties set forth in Section 9.2 were untrue, inaccurate or incorrect on
the Execution Date but were not untrue, inaccurate or incorrect in any material
respect, Buyer shall be deemed to waive such misrepresentation or breach of
warranty, and Buyer shall be required to consummate the Transaction without any
reduction of or credit against the Purchase Price and without any liability of
Seller hereunder for such inaccurate, untrue or incorrect representation or
warranty.

                The untruth, inaccuracy or incorrectness of Seller’s
representations and warranties under Section 9.2 shall be deemed material for
purposes of this Agreement only if

--------------------------------------------------------------------------------

Buyer’s damages resulting from such untruth, inaccuracy or incorrectness are
reasonably estimated to exceed Two Hundred Thousand Dollars ($200,000.00) in the
aggregate.

                Notwithstanding the foregoing, if such inaccurate, untrue or
incorrect representation or warranty was made by Seller for the purpose of
concealing the actual facts from Buyer, the foregoing provisions of this
Section 9.3(c) shall not apply, and Buyer may pursue its remedies against Seller
in accordance with Section 9.3(e).

                          (d)     Representations and Warranties Remade on
Closing Date. Seller's representations and warranties under Section 9.2 shall be
remade by Seller as of the Closing Date; provided, however, such representations
and warranties shall be modified to reflect Buyer’s Representatives’ actual
knowledge with respect to any such representation and warranty and Seller shall
be entitled to modify (i) Exhibit B to reflect the Contracts as modified or
terminated in accordance with Section 10.2 and any new contracts or agreements
entered into in accordance with Section 10.2 and (ii) Exhibit K to reflect any
matters first arising after the Execution Date.

                Notwithstanding the foregoing, if prior to Closing Seller
(i) obtains actual knowledge of any matters first arising after the Execution
Date that, if not resolved prior to Closing would be required to be identified
on Exhibit K as of the Closing Date or (ii) receives notice of any assessment
for public improvements with respect to the Real Property which would be due and
payable, in whole or in part, after the Closing Date, Seller shall give Buyer
written notice thereof within five (5) business days after obtaining such
knowledge (but, in any event, prior to Closing). Seller shall have the right to
elect to extend the Closing Date for a period not to exceed thirty (30) days by
written notice of such election given to Buyer on or before the Closing Date for
the purpose of endeavoring to cure or remedy any matter referenced in clause (i)
of the preceding sentence of this paragraph. In the event Seller is not able to
cure or remedy such matter on or before the Closing Date (as the same may be
extended by Seller as provided above), and in Buyer’s reasonable judgment such
matter referenced in clause (i) of the first sentence of this paragraph
adversely affects the Property in any material respect, Buyer may elect to
terminate this Agreement by written notice to Seller given on the Closing Date,
in which event the Title Company shall refund the Deposit to Buyer and Seller
and Buyer shall not have any further liability hereunder, except for obligations
which by the express terms of this Agreement survive the termination of this
Agreement.

                          (e)    Survival. Seller’s Warranties shall survive the
Closing and not be merged therein for a period of one hundred eighty (180) days,
and Seller shall only be liable to Buyer hereunder for a breach of a Seller’s
Warranty with respect to which a claim is made by Buyer against Seller on or
before the one hundred eightieth (180th) day after the date of the Closing.
Furthermore, Seller’s liability for damages for any breach of a Seller’s
Warranty shall be limited to an amount equal to the amount of the Deposit made
by Buyer hereunder.


ARTICLE 10 - COVENANTS

                10.1     Buyer's Covenants. Buyer hereby covenants as follows:

                          (a)    Confidentiality. Buyer acknowledges that any
information heretofore or hereafter furnished to Buyer with respect to the
Property has been and will be furnished on the condition that Buyer maintain the
confidentiality thereof. Accordingly, Buyer shall not disclose, and shall
prohibit the other Buyer’s Representatives and any parties identified in
clause (iii) below from disclosing, to any other person without the prior
written consent of

--------------------------------------------------------------------------------

Seller: (i) the terms of the Agreement, and (ii) any of the information in
respect of the Property delivered to or for the benefit of Buyer whether by any
Buyer’s Representatives or by any of the Seller Parties, including, but not
limited to, any information heretofore or hereafter obtained by any Buyer’s
Representatives in connection with its Due Diligence. In the event the Closing
does not occur or this Agreement is terminated, Buyer shall promptly return to
Seller all documents containing any of such information without retaining any
copy thereof or extract therefrom, including (but not limited to) the Documents.
Notwithstanding anything to the contrary hereinabove set forth, Buyer may
disclose such information (iii) on a need-to-know basis to the Title Company, to
Buyer’s Representatives, to Buyer’s consultants and contractors, to its
potential lenders, and to members of professional firms serving it or its
potential lenders and (iv) as any governmental agency may require in order to
comply with applicable Laws or a court order. In addition, this confidentiality
obligation shall not apply to any information that is a matter of public record.
The provisions of this Section 10.1(a) shall survive any termination of this
Agreement.

                          (b)    Buyer's Indemnity. Buyer hereby agrees to
indemnify, defend, and hold harmless each of the Seller Parties from and against
(i) any and all liabilities arising out of, or resulting from, or alleged to
arise out of or result from, the breach by Buyer of the terms of Section 10.1(a)
and (ii) any and all Liabilities regardless of cause, including the negligence
of any Seller Parties, but expressly excluding the sole negligence or willful
misconduct of any Seller Parties, arising out of or resulting from, or alleged
to arise out of or result from, the entry on the Real Property and/or the
conduct of any Due Diligence by any Buyer’s Representatives at any time prior to
the Closing; provided, however, that Buyer’s obligations under this clause (ii)
shall not apply to the mere discovery of a pre-existing environmental or
physical condition at the Property or to Liabilities caused by the sole
negligence or willful misconduct of any Seller Parties. The provisions of this
Section 10.1(b) shall survive the termination of this Agreement or the Closing
(as applicable).

                          (c)    Covenants Regarding Signage. Promptly after the
Closing, Buyer will “banner” or otherwise temporarily mask the portion of all
signage containing the “AMLI” name to indicate the new ownership, failing which
upon five (5) days prior written notice Seller may do so at the expense of
Buyer. Within sixty (60) days after the Closing, Buyer will cause the portion of
all signage containing the “AMLI” name to be replaced, failing which Seller may
remove such portion of the signage at Buyer’s expense upon fifteen (15) days
prior written notice. The provisions of this Section 10.1(c) shall survive the
Closing.

                10.2     Seller's Covenants. Seller hereby covenants as follows:

                          (a)    Contracts. Without Buyer’s prior consent,
between the Execution Date and the Closing Date, Seller shall not extend, renew,
replace or otherwise modify any Contract or enter into any new contract or
agreement (other than leases) unless such Contract (as so extended, renewed,
replaced or modified) or new contract or agreement can be terminated by the
owner of the Property without charge or penalty on not more than thirty
(30) days’ notice. Seller shall furnish Buyer with a written notice of the
proposed transaction which shall contain information that Seller believes is
reasonably necessary to enable Buyer to make informed decisions with respect to
the advisability of the proposed transaction. If Buyer fails to object in
writing to the terms set forth in Seller’s notice within three (3) business days
after receipt thereof, Buyer shall be deemed to have consented to the extension,
removal, replacement or modification of the existing Contract or such new
contract or agreement (as applicable). Buyer’s consent shall not be unreasonably
withheld, conditioned or delayed with respect to any such transaction that is
proposed prior to the expiration of the Due Diligence

--------------------------------------------------------------------------------

Period. Buyer, in its sole and absolute discretion, shall be entitled to grant
or withhold its consent with respect to any such transaction that is proposed
after the expiration of the Due Diligence Period.

                On or before the Closing, Seller shall terminate any management
agreement currently in effect with respect to the Property at the sole cost and
expense of Seller.

                          (b)    Maintenance of Property. Except to the extent
Seller is relieved of such obligations by Article 12 hereof, between the
Execution Date and the Closing Date Seller shall maintain and keep the Property
in a manner consistent with Seller’s past practices with respect to the
Property; provided, however, that, subject to Buyer’s right to terminate this
Agreement prior to the expiration of the Due Diligence Period in accordance with
the terms of Article 5 hereof, Buyer hereby agrees that, except for breaches of
this Section 10.2(b), Buyer, shall accept the Property subject to, and Seller
shall have no obligation to cure, (a) any violations of Laws or (b) any physical
conditions which would give rise to violations of Laws, whether the same now
exist or arise prior to Closing. Between the Execution Date and the Closing
Date, Seller will advise Buyer of any written notice Seller receives after the
Execution Date from any governmental authority of the violation of any Laws
regulating the condition or use of the Property.

                10.3     Mutual Covenants.

                          (a)    Publicity. Seller and Buyer each hereby
covenant and agree that (a) prior to the Closing neither Seller nor Buyer shall
issue any press release or public statement with respect to the Transaction or
this Agreement (“Release”) without the prior consent of the other, except to the
extent required by applicable Law or by any securities law or regulation
applicable to Buyer, and (b) after the Closing, any Release issued by either
Seller or Buyer shall be subject to the review and approval of both parties
(which approval shall not be unreasonably withheld, conditioned or delayed),
except to the extent required by applicable Law or by any securities law or
regulation applicable to Buyer. If either Seller or Buyer is required by
applicable Law or by any securities law or regulation applicable to Buyer to
issue a Release, such party shall, at least two (2) business days prior to the
issuance of the same, deliver a copy of the proposed Release to the other party
for its review. Seller waives the two (2) business day requirement as to any
press release issued with Buyer’s filing of an 8K upon the execution of this
Agreement.

                          (b)    Brokers. Seller and Buyer expressly acknowledge
that Seller’s Broker has acted as the exclusive broker with respect to the
Transaction. Seller shall pay any brokerage commission due to Seller’s Broker in
accordance with the separate agreement between Seller and Seller’s Broker.
Seller agrees to indemnify and hold harmless Buyer from and against any and all
Liabilities suffered or incurred by Buyer as a result of any claims by Seller’s
Broker or any other party claiming to have represented Seller as broker in
connection with the Transaction. Buyer agrees to indemnify and hold harmless
Seller from and against any and all Liabilities suffered or incurred by Seller
as a result of any claims by any party claiming to have represented Buyer as
broker in connection with the Transaction.

                          (c)    Tax Protests; Tax Refunds and Credits. After
Closing, Seller shall have the right to continue and to control the progress of
and to make all decisions with respect to any contest of the real estate taxes
and personal property taxes for the Property due and payable during all calendar
years prior to Closing. Buyer shall have the right to control the progress of
and to make all decisions with respect to any tax contest of the real estate
taxes

--------------------------------------------------------------------------------

and personal property taxes for the Property due and payable during the calendar
year in which Closing occurs and all subsequent calendar years. All real estate
and personal property tax refunds and credits received after Closing with
respect to any real estate and personal property taxes paid by Seller for any
calendar year prior to the calendar year in which Closing occurs shall be the
property of Seller. Any refunds or credits attributable to real estate and
personal property taxes first due and payable during the calendar year in which
Closing occurs or attributable to the Current Year Taxes shall be apportioned
between Buyer and Seller in the manner provided in Section 6.3. Any refunds or
credits attributable to real estate and personal property taxes assessed for any
calendar year following the calendar year in which Closing occurs shall be the
property of Buyer.

                The provisions of this Section 10.3 shall survive the
termination of this Agreement or the Closing (as applicable).


ARTICLE 11 -DEFAULT

                11.1     Default by Buyer. If (i) Buyer fails to make the
Additional Deposit as and when required by the terms of this Agreement, and such
failure continues for five (5) days after written notice from Seller to Buyer,
or (ii) Buyer fails to close this Transaction as and when required by the terms
of this Agreement, then Seller may terminate this Agreement by written notice to
Buyer, in which event the Title Company shall pay the Deposit to Seller as
liquidated damages and, thereafter, Seller and Buyer shall not have any further
liability hereunder except for obligations which by the express terms of this
Agreement survive the termination of this Agreement. If (iii) Buyer is in
default of any of its other obligations hereunder or (iv) any of Buyer’s
representations or warranties set forth in Section 9.1 are untrue, inaccurate or
incorrect in any material respect when made, and any such circumstance described
in clauses (iii) or (iv) continues for five (5) business days after written
notice from Seller to Buyer, which written notice shall detail such default or
untruth, as applicable, Seller may pursue all legal and equitable remedies for
Buyer’s default. In such event, if the Transaction has not theretofore or
thereafter closed, the Earnest Money shall continue to be held in escrow by the
Title Company pending final resolution of the dispute between Buyer and Seller
and upon such final resolution, applied to the satisfaction of any money
judgment awarded to Seller for Buyer’s default.

                11.2     Default by Seller. If Seller is in default of any of
its obligations hereunder and such default continues for five (5) business days
after written notice from Buyer to Seller, which written notice shall detail
such default, then Buyer shall have the right, as its sole and exclusive remedy
(except as hereinafter otherwise provided), (a) to terminate this Agreement by
written notice to Seller, promptly after which the Title Company shall return
the Deposit to Buyer and, thereafter, Seller and Buyer shall not have any
further liability hereunder except for obligations which by the express terms of
this Agreement survive the termination of this Agreement, or (b) to seek
specific performance of this Agreement by Seller. Notwithstanding the foregoing
provisions of this Section 11.2, in the event specific performance is
unavailable (for example, but not by way of limitation, because Seller has
conveyed or encumbered all or part of the Property to a third party without
notice) or in the event Seller’s default is a result of the willful misconduct
of Seller, Buyer shall, in addition to the remedy under clause (a) of the
preceding sentence, be entitled to recover its actual damages (but not
consequential or punitive damages) incurred as a result of Seller’s default;
provided, however, that Seller’s liability for damages incurred as a result of
Seller’s default shall be limited to an amount equal to the amount of the
Deposit made by Buyer hereunder. As a condition precedent to Buyer exercising
any right it may have to bring an action for specific performance hereunder,
Buyer must commence such an action within ninety (90) days after the occurrence
of Seller’s default. Buyer

--------------------------------------------------------------------------------

agrees that its failure to timely commence such an action for specific
performance within such ninety (90) day period shall be deemed a waiver by it of
its right to commence an action for specific performance, as well as a waiver by
it of any right it may have to file or record a notice of lis pendens or notice
of pendency of action or similar notice against any portion of the Property.


ARTICLE 12 - CONDEMNATION/CASUALTY

                12.1      Right to Terminate. If, after the Execution Date, (a)
any portion of the Property is taken by condemnation or eminent domain (or is
the subject of a pending taking which has not yet been consummated), or (b) any
portion of the Property is damaged or destroyed (excluding routine wear and
tear), Seller shall notify Buyer in writing of such fact promptly after
obtaining knowledge thereof and shall advise Buyer in such notice if such damage
or destruction is an uninsured loss. If the Property is the subject of a Major
Damage/Condemnation that occurs after the date hereof, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller not later
than ten (10) business days after the giving of Seller’s notice, and the Closing
Date shall be extended, if necessary, to provide sufficient time for Buyer to
make such election. The failure by Buyer to so elect in writing to terminate
this Agreement within such ten (10) business day period shall be deemed an
election not to terminate this Agreement. If this Agreement is terminated
pursuant to this Section 12.1, the Deposit shall be returned to Buyer and,
thereafter, Seller and Buyer shall not have any further liability hereunder
other than obligations which by the express terms of this Agreement, survive the
termination of this Agreement.

                12.2     Allocation of Proceeds and Awards. If a condemnation or
casualty occurs after the date hereof and this Agreement is not terminated as
permitted pursuant to the terms of Section 12.1, then this Agreement shall
remain in full force and effect, Buyer shall acquire the remainder of the
Property upon the terms and conditions set forth herein, and at the Closing:

                          (a)     if the condemnation awards or insurance
proceeds on account of such condemnation or damage, as the case may be, have
been paid to Seller prior to Closing, Buyer shall receive a credit at Closing
equal to (i) the amount of any such award or proceeds, plus (ii) if damage has
occurred and such damage is an insured casualty, an amount equal to Seller’s
deductible with respect to such casualty, less (iii) an amount equal to all
out-of-pocket costs and expenses (including attorneys’ fees) reasonably incurred
by Seller in obtaining payment of any award or proceeds (as applicable), any
portion of any award or proceeds (as applicable) for the loss of use of the
Property prior to Closing and all costs reasonably incurred by Seller prior to
Closing for the repair or restoration of the Property (collectively “Seller’s
Costs”); and

                          (b)     to the extent that such award or proceeds have
not been paid to Seller prior to Closing, (i) if damage has occurred and such
damage is an insured casualty, Buyer shall receive a credit at Closing equal to
Seller’s deductible with respect to such casualty, less an amount equal to
Seller’s Costs applicable thereto, and (ii) Seller shall assign to Buyer at the
Closing (without recourse to Seller) the rights of Seller to, and Buyer shall be
entitled to receive and retain, such awards or proceeds; provided, however, that
within one (1) business day after receipt of such awards or proceeds, Buyer
shall pay to Seller an amount equal to Seller’s Costs not previously paid to
Seller or deducted from the credit for Seller’s deductible pursuant to
clause (i) above; and

--------------------------------------------------------------------------------

                          (c)    if the damage was an uninsured casualty, and
Seller elects to give Buyer a credit at Closing for the costs of restoration or
repair as agreed to by Buyer and Seller within the ten (10) business day period
in which Buyer may terminate this Agreement pursuant to Section 12.1, Buyer
shall receive a credit at Closing equal to such agreed amount of the costs of
repair or restoration.

                12.3      Insurance. Seller shall maintain the property
insurance coverage currently in effect for the Property, or comparable coverage,
through the Closing Date.


ARTICLE 13 - ESCROW PROVISIONS

                The Deposit shall be held by the Title Company, in escrow, and
disposed of only in accordance with the following provisions:

                          (a)     If the Closing occurs, the Title Company shall
deliver the Deposit to Seller on the Closing Date.

                          (b)     If for any reason the Closing does not occur,
the Title Company shall deliver the Deposit to Seller or Buyer only upon receipt
of a written demand therefor from such party, subject to the following
provisions of this paragraph. If for any reason the Closing does not occur and
either party makes a written demand upon the Title Company for payment of the
Deposit, the Title Company shall give written notice to the other party of such
demand. If the Title Company does not receive a written objection from the other
party to the proposed payment within ten (10) business days after the giving of
such notice, the Title Company is hereby authorized to make such payment. If the
Title Company does receive such written objection within such ten (10) business
day period, the Title Company shall continue to hold the Deposit until otherwise
directed by written instructions signed by Seller and Buyer or a final judgment
of a court.

                          (c)     The parties acknowledge that the Title Company
is acting solely at their request and for their convenience, that the Title
Company shall not be deemed to be the agent of either of the parties, and that
the Title Company shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith and not in disregard of this
Agreement. Seller and Buyer shall jointly and severally indemnify and hold the
Title Company harmless from and against all Liabilities incurred in connection
with the performance of the Title Company’s duties hereunder, except with
respect to actions or omissions taken or made by the Title Company in bad faith,
in disregard of this Agreement or involving negligence on the part of the Title
Company.

                          (d)     Buyer shall pay any income taxes on interest
(if any) earned on the Deposit. Buyer shall provide its taxpayer identification
number to the Title Company concurrently with the deposit of the Initial
Deposit.

                          (e)     The Title Company has executed this Agreement
in the place indicated on the signature page hereof solely to confirm that the
Title Company has received and shall hold the Deposit in escrow and shall
disburse the Deposit pursuant to the provisions of this Article 13.

                The provisions of this Article 13 shall survive the termination
of this Agreement or the Closing (as applicable).

--------------------------------------------------------------------------------


ARTICLE 14 - LEASING MATTERS

                Prior to Closing, Seller shall have the right, but not the
obligation, to enforce the rights and remedies of the landlord under any Lease
(including, without limitation, the right to remove any tenant) and to apply all
or any portion of any security deposits or other deposits then held by Seller
toward any loss or damage incurred by Seller by reason of any defaults by
tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Buyer under this Agreement in any manner or entitle Buyer to a
reduction in, or credit or allowance against, the Purchase Price or give rise to
any other claim on the part of Buyer.


ARTICLE 15 - MISCELLANEOUS

                15.1     Buyer’s Assignment; 1031 Exchange. Buyer shall not
assign this Agreement or its rights hereunder to any individual or entity
without the prior written consent of Seller, which consent Seller may grant or
withhold in its sole and absolute discretion, and any such assignment shall be
null and void ab initio. In the event of any permitted assignment by Buyer, any
assignee shall assume any and all obligations and liabilities of Buyer under
this Agreement but, notwithstanding such assumption, Buyer shall continue to be
liable hereunder. Notwithstanding the foregoing, if so requested by Buyer,
Seller will cooperate in structuring and completing this transaction for Buyer
so as to effect an acquisition of “replacement property” in connection with a
like-kind exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (“Code §1031”). In particular, Seller will consent to the
assignment by Buyer prior to the Closing hereunder of its right to purchase the
Property to a “qualified intermediary,” and Seller will accept payment of the
Purchase Price from such “qualified intermediary.” The terms “replacement
property” and “qualified intermediary” are used herein as defined in the
Treasury Regulation Code §1031. Buyer shall bear all expenses associated with
the structuring of this transaction as part of a Code §1031 like-kind exchange,
including all fees of the qualified intermediary. Buyer shall reimburse Seller
for, and hold Seller harmless from and against, any and all reasonable and
necessary additional costs and expenses, including reasonable attorneys’ fees,
and any liabilities, which Seller may incur as a result of structuring this
transaction as part of a like-kind exchange. Seller shall not assume any
responsibility for the tax consequences to Buyer arising out of an exchange
affected pursuant to this Section 15.1.

                15.2     Survival/Merger . Except for the provisions of this
Agreement which are explicitly stated to survive the Closing, (a) none of the
terms of this Agreement shall survive the Closing, and (b) the delivery of the
Purchase Price, the Deed and the other Closing Documents and the acceptance
thereof shall effect a merger and be deemed the full performance and discharge
of every obligation on the part of Buyer and Seller to be performed hereunder.

                15.3     Integration; Waiver. This Agreement, together with the
Exhibits hereto, constitutes the entire understanding between the parties with
respect to the Transaction, and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be modified or amended
except by an instrument signed by Buyer and Seller. No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

                15.4     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Indiana.

--------------------------------------------------------------------------------

                15.5     Captions Not Binding; Exhibits. The captions in this
Agreement are inserted for reference only and in no way define, describe or
limit the scope or intent of this Agreement or of any of the provisions hereof.
All Exhibits attached hereto shall be incorporated by reference as if set out
herein in full.

                15.6     Binding Effect. Subject to the provisions of
Section 15.1 above, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

                15.7    Severability. If any term or provision of this Agreement
or the application thereof to any persons or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

                15.8      Notices. Any notice, request, demand, consent,
approval and other communications under this Agreement shall be in writing and
shall be deemed duly given or made at the time and on the date when received by
facsimile or by e-mail (provided that the sender of such communication shall
orally confirm receipt thereof by the appropriate parties) or when personally
delivered as shown on a receipt therefor (which shall include delivery by a
nationally recognized overnight delivery service) or three (3) business days
after being mailed by prepaid registered or certified mail, return receipt
requested, to the address for each party set forth below. Any party, by written
notice to the other in the manner herein provided, may designate an address
different from that set forth below.

                IF TO BUYER:

                NTS Realty Holdings Limited Partnership
                ATTN: Neil A. Mitchell
                10172 Linn Station Road
                Louisville, KY 40223
                Fax: (502) 426-4994
                Email: nmitchell@ntsdevco.com

                          WITH COPY TO:

                Rosann D. Tafel
                Senior Vice President and General Counsel
                NTS Realty Holdings Limited Partnership
                10172 Linn Station Road
                Louisville, KY 40223
                Fax: (502) 426-4994
                Email: rtafel@ntsdevco.com

--------------------------------------------------------------------------------

                IF TO SELLER:

                c/o AMLI Residential Properties Trust
                ATTN: Fred Shapiro
                Senior Vice President/Acquisitions
                125 South Wacker Drive
                Suite 3100
                Chicago, IL 60606
                Fax: (312) 443-0909
                Email: fshapiro@amli.com

                          WITH COPY TO:

                Mary K. Lisher
                Baker & Daniels LLP
                300 North Meridian, Suite 2700
               Indianapolis, IN 46204
                Fax: (317) 237-1000
                Email: Mary.Lisher@bakerd.com

                15.9       Counterparts. This Agreement may be executed in
counterparts (including execution of counterpart signature pages), each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

                15.10      No Recordation. Seller and Buyer each agrees that
neither this Agreement nor any memorandum or notice hereof shall be recorded.

                15.11      Construction . The parties acknowledge that each
party and its counsel have reviewed and revised this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement, any amendment or modification hereof or any of the Closing
Documents.

                15.12     Time of Essence. Time is of the essence with respect
to this Agreement.

                15.13      Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL
BY JURY IN ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY
MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS
AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE TERMINATION OF THIS AGREEMENT OR THE
CLOSING.

                15.14     Attorneys’ Fees. In addition to any other remedy
provided for herein, the non-prevailing party shall pay all costs and expenses,
including reasonable attorneys’ fees and court costs, incurred by the prevailing
party in successfully enforcing any provision of this Agreement against such
non-prevailing party.

--------------------------------------------------------------------------------

                15.15     Facsimile Signatures. Signatures to this Agreement
transmitted by telecopy shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver an execution original of this
Agreement with its actual signature to the other party, but a failure to do so
shall not affect the enforceability of this Agreement.

                15.16     Property Personnel. From and after the Execution Date
until Closing or the earlier termination of this Agreement, Buyer shall have the
right to interview Property staff in anticipation of retaining such staff
following Closing.

                15.17     Assignment of Seller’s Interest. Seller hereby advises
Buyer that on or about February 7, 2006, AMLI Residential Properties Trust (the
sole general partner of AMLI Residential Properties, L.P., one of the Seller’s
hereunder and the general partner of AMLI at Castle Creek, L.P.) will merge into
PPF AMLI Acquisition, LLC and, on or about February 8, 2006, (i) AMLI at Castle
Creek, L.P. will transfer ownership of the real property known as AMLI at Castle
Creek to PPF AMLI at Castle Creek LLC, and (ii) AMLI Residential Properties,
L.P. will transfer ownership of the real property known as AMLI at Lake
Clearwater to PPF AMLI at Lake Clearwater LLC, each of which is and will remain
a wholly owned subsidiary of AMLI Residential Properties, L.P. Buyer hereby
acknowledges and consents, if and to the extent Buyer’s consent is required by
applicable Law, to AMLI at Castle Creek, L.P.‘s and AMLI Residential Properties,
L.P.‘s transfer of the Property (on or about February 8, 2006) to new subsidiary
entitled, PPF AMLI at Castle Creek, LLC and PPF AMLI at Lake Clearwater, LLC
(collectively, the “Subsidiaries”) of the post-merger parent entity, PPF AMLI
Acquisition, LLC The Subsidiaries shall assume all obligations of Seller under
this Agreement.

                15.18      Post-Closing Audit. Notwithstanding anything
contained herein to the contrary, Buyer, upon reasonable prior notice to Seller,
shall have the right at any time after the execution of this Agreement (but not
more than one such audit), at Buyer’s expense, to obtain an audited financial
statement for the Property for the calendar year ended December 31, 2005, and to
audit all books and records relating to the Property, including, but not limited
to, revenue and expense supporting documents, deposits, bank statements,
invoices and other similar documentation. Seller acknowledges and agrees that
its books and records are the subject of the audit, and Seller agrees to execute
standard forms of engagement and representation letters with an auditor
designated by Buyer in connection with the audit; provided that such letters
expressly provide that all costs and fees of Buyer’s auditor shall be paid by
Buyer. Seller agrees to cooperate with Buyer in granting Buyer, its agents,
representatives and employees access to such books, records and documentation so
that it and its auditors may timely and fully complete such audit. Buyer shall
reimburse Seller for its reasonable and necessary costs and expenses incurred in
connection with such audit and shall indemnify and hold harmless Seller from all
costs and fees of Buyer’s auditor in connection with such audit. The terms of
this Section 15.18 shall survive the Closing and the delivery of the Deed.

[Remainder of Page Intentionally left blank]

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, each party hereto has caused this Agreement
to be duly executed to be effective as of the day and year first above written.

SELLER:

AMLI AT CASTLE CREEK, L.P.

     By: AMLI Residential Properties, L.P.,
           its sole general partner

           By: AMLI Residential Properties Trust,
                 its sole general partner

           By: /s/ Fred Shapiro
           ——————————————
           Fred Shapiro
           Senior Vice President



AMLI RESIDENTIAL PROPERTIES, L.P.

     By: AMLI Residential Properties Trust,
           its sole general partner

           By: /s/ Fred Shapiro
           ——————————————
           Fred Shapiro
           Senior Vice President



BUYER:

NTS REALTY HOLDINGS LIMITED PARTNERSHIP

     By: NTS Realty Capital, Inc., its managing
           general partner

           By: /s/ Neil A. Mitchell
           ——————————————
           Neil A. Mitchell
           Senior Vice President

--------------------------------------------------------------------------------


AGREEMENT OF TITLE COMPANY

                The undersigned has executed this Agreement solely to confirm
its agreement to hold the Deposit in escrow in accordance with the provisions
hereof and comply with the provisions of Article 13.

                IN WITNESS WHEREOF, the undersigned has executed this Agreement
as of February 7, 2006.

FIRST AMERICAN TITLE INSURANCE
COMPANY

By: /s/ John Beckstedt
——————————————
John Beckstedt
Account Representative

--------------------------------------------------------------------------------


AMENDMENT TO PURCHASE AND SALE AGREEMENT

                This Amendment to Purchase and Sale Agreement (“Amendment”) is
entered into this 27th day of February, 2006, by PPF AMLI at Castle Creek LLC, a
Delaware limited liability company, and PPF AMLI at Lake Clearwater LLC, a
Delaware limited liability company (together, “Seller”) and NTS Realty Holdings
Limited Partnership, a Delaware limited partnership (“Buyer”).

                WHEREAS, Seller’s predecessor in interest and Buyer entered into
that certain Purchase and Sale Agreement dated February 7, 2006 (the
“Agreement”) relating to the properties commonly known as AMLI at Castle Creek
and AMLI at Lake Clearwater;

                WHEREAS, Seller and Buyer desire to amend the Agreement in
certain respects; and

                WHEREAS, all terms used herein with initial capital letters and
not otherwise defined herein shall have the same meaning as in the Agreement.

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller and Buyer amend the
Agreement as follows:

                1.    Exhibit B to the Agreement is deleted in its entirety and
replaced with Exhibit B-1 attached hereto and made a part hereof. All references
to Exhibit B in the Agreement shall be deemed to refer to the attached
Exhibit B-1. Buyer has requested that Seller cancel and terminate the following
contracts identified in Exhibit B-1 for each property as of the Closing Date:

                        Copyfax — Copier Maintenance Agreement
                        Apartment for Rent — Apartment Advertising
                        White Fence (Q Corps.) — AMLI Connect
                        Velocity — Water Meter Reading

Seller has agreed to cancel said contracts and agrees that the same shall not be
included in the Contracts assigned to Buyer at Closing.

                2.    Exhibit C to the Agreement is amended to include 276
dryers in the community equipment inventory list for AMLI at Castle Creek.

                3.    Seller shall establish at Closing a repair escrow with two
escrow funds as follows: (i) a fund in the amount of Thirty Thousand Dollars
($30,000.00) to reimburse Buyer for the cost of repairs to flashings at both
AMLI at Castle Creek and AMLI at Lake Clearwater (the “Flashing Repair Fund”)
and (ii) a fund in the amount of Twenty-five Thousand Dollars ($25,000.00) to
reimburse Buyer for the cost of connecting the carwash drain at AMLI at Castle
Creek to the drainage system (the “Carwash Repair Fund,” and together with the
Flashing Repair Fund, the “Escrow Funds”). The Flashing Repair Fund and the
Carwash Repair Fund shall be used to reimburse Buyer for the cost of the repairs
for which each such Fund was established.

--------------------------------------------------------------------------------

The Escrow Funds shall be held by the Title Company in an interest bearing
account and interest earned on the Escrow Funds shall be the property of Seller.
The Escrow Funds shall be disbursed to Buyer upon Buyer’s submission to the
Title Company of a request for disbursement from the Flashing Repair Fund or
Carwash Repair Fund (as applicable), accompanied by a contractor’s invoice or
contractor’s application for payment substantiating the costs for which
disbursement is requested and evidence of the payment thereof. Only one request
for disbursement from each such Fund shall be made. The Title Company shall
provide Seller with a copy of the disbursement request received from Buyer
promptly upon receipt thereof. Payment of the amount requested shall be made by
the Title Company to Buyer within ten (10) days after the Title Company’s
receipt of the disbursement request, unless within such 10-day period, Seller
objects to the disbursement of the Escrow Funds as not being for repair costs
actually incurred for the purpose for which the respective Fund was established.
The escrow shall terminate on the first anniversary of the Closing Date, and any
Escrow Funds remaining undisbursed at such time, together with any interest
earned thereon, shall be paid to Seller.

                The parties shall enter into an escrow agreement at Closing
setting forth the foregoing terms and such other terms regarding the escrow not
inconsistent with the foregoing terms as Seller, Buyer and the Title Company
shall reasonably require, including terms related to the resolution of Seller’s
objection to the requested disbursement. Any escrow fee charged by the Title
Company shall be paid by Seller.

                4.     This Amendment shall be binding on and shall inure to the
benefit of Seller and Buyer and their respective successors and assigns. Except
as expressly amended by this Amendment, all terms and provisions of the
Agreement shall remain in full force and effect.

                IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed as of the date set forth above.

[SIGNATURES ON FOLLOWING PAGES]

--------------------------------------------------------------------------------

SELLER:

PPF AMLI AT CASTLE CREEK LLP
a Delaware limited liability company

By:     PPF AMLI TRS LLC, a Delaware limited liability company, its
           sole member

     By:     AMLI Residential Properties, L.P., a Delaware limited
                partnership, its sole member

          By:     PPF AMLI Partners LLC, a Delaware limited liability
                     company, its sole general partner

               By:     PPF Multifamily, LLC, a Delaware limited
                          liability company, its Manager

                    By:     PPF OP, LP, a Delaware limited
                               partnership, its sole member

                         By:     PPF OPGP, LLC, a Delaware limited liability
                                    company, its sole general partner

                              By:     Prime Property Fund, LLC, a Delaware
                                         limited liability company, its sole
member

                                   By:     Morgan Stanley Real Estate
                                              Advisor, Inc., a Delaware
                                              corporation, its Manager


                                   By: /s/ John C. Shoser
                                   ——————————————
                                   John C. Shoser
                                   Executive Director

--------------------------------------------------------------------------------

PPF AMLI AT CLEARWATER LLP
a Delaware limited liability company

By:     PPF AMLI TRS LLC, a Delaware limited liability company, its
           sole member

     By:     AMLI Residential Properties, L.P., a Delaware limited
                partnership, its sole member

          By:     PPF AMLI Partners LLC, a Delaware limited liability
                     company, its sole general partner

               By:     PPF Multifamily, LLC, a Delaware limited
                          liability company, its Manager

                    By:     PPF OP, LP, a Delaware limited
                               partnership, its sole member

                         By:     PPF OPGP, LLC, a Delaware limited liability
                                    company, its sole general partner

                              By:     Prime Property Fund, LLC, a Delaware
                                         limited liability company, its sole
member

                                   By:     Morgan Stanley Real Estate
                                              Advisor, Inc., a Delaware
                                              corporation, its Manager


                                   By: /s/ John C. Shoser
                                   ——————————————
                                   John C. Shoser
                                   Executive Director

--------------------------------------------------------------------------------

BUYER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP

By:     NTS Realty Capital, Inc., its managing
          general partner


           By: /s/ Rosann D. Tafel
           ——————————————
           Rosann D. Tafel
           Senior Vice President

--------------------------------------------------------------------------------


EXHIBIT B-1



Maintenance Service Contracts AMLI at Castle Creek - February 2006

Contracts Vendor Name Collected Landscaping     Brickman     Yes           Cable
/ Internet   Comcast of Indy   Yes   Must   Telephone   SBC Ameritech   Yes  
MTM   Vending   Vendco   Yes       Copier (Maintenance Agreement)   Copyfax  
Yes       Waste Removal   Ray's   Yes       Apartment Advertising              
  - Apartment Guide   HPC   Yes         - Apartment For Rent   Apt For Rent  
Yes         - E-Mail Agreement   Rent.com   Yes       Pool Phones   Kings III  
Yes       Snow Removal   Brickman   Yes       AMLI Connect   White Fence
(Q-Corps)   Yes       Water Meter Reading   Velocity   Yes       Alarms - Fire  
Honeywell   Yes       Alarms - Security   Honeywell   Yes       Alarms -
Clubhouse   Honeywell   Yes      



Maintenance Service Contracts AMLI at Lake Clearwater - February 2006

Contracts Vendor Name Collected Landscaping     Mainscape     Yes          
Cable & Internet   Comcast of Indy   Yes   Must   Telephone   SBC Ameritech
Services   Yes   MTM   Vending   Vendco   Yes       Copier (Maintenance
Agreement)   Copyfax   Yes       Waste Removal   Ray's   Yes       Apartment
Advertising                 - Apartment Guide   HPC   Yes         - Apartment
For Rent   Apt For Rent   Yes         - E-Mail Agreement   Rent.com   Yes      
Pool Phones   Kings III   Yes       Snow Removal   Mainscape   Yes       AMLI
Connect   WhiteFence (Q-Corp)   Yes       Water Meter Reading   Velocity Master
Services   Yes       Alarms - Fire   Honeywell   Yes       Alarms - Security  
Honeywell   Yes       Alarms - Clubhouse   Honeywell   Yes      